Citation Nr: 0033166	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  95-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from July 1963 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim.

The veteran also perfected an appeal to the denial of service 
connection for a gastroesophageal reflux disorder with hiatal 
hernia.  However, the RO granted serviced connection for this 
disability in a June 2000 rating decision and concurrent 
Supplemental Statement of the Case.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

The veteran provided testimony at a personal hearing 
conducted before the RO in December 1993, a transcript of 
which is of record.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

The veteran's service medical records show that his ears were 
clinically evaluated as normal on his July 1963 enlistment 
examination.  At that time, audiological evaluation revealed 
pure tone thresholds, in decibels adjusted from ISO units to 
ASA units, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
20
10
10
10
15
LEFT
35
25
10
10
10
30

The veteran's service medical records show no treatment for 
or diagnosis of hearing problems while on active duty.  On 
his February 1967 separation examination, the veteran's ears 
were clinically evaluated as normal.  A concurrent 
audiological evaluation revealed pure tone thresholds, in 
decibels adjusted from ISO units to ASA units, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
10
5
15
20
25
LEFT
20
15
10
15
15
40

Further, at the time of this examination, the veteran 
reported that he had never experienced hearing loss.

The veteran initiated his claim of entitlement to service 
connection for bilateral hearing loss in September 1992.  He 
has alleged that he developed bilateral hearing loss due to 
the noise exposure he experienced while on active duty.  
Specifically, he testified at his October 1993 personal 
hearing that he was assigned to guard airplanes during 
service.  He testified that sometimes he was offered ear 
protection, and sometimes he was not.  Also, he testified 
that he was told to just put his hands over his ears.  The 
veteran maintained that his hearing had been deteriorating 
ever since service, and that he was first informed that he 
had hearing loss in the 1980s after an employment 
examination.  He acknowledged that there was noise exposure 
at his post-service employment, but that he was required to 
always wear ear plugs at this place of employment.  

The veteran underwent a VA audiological evaluation in 
December 1992, which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
35
45
23
LEFT
5
5
30
35
19

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left.

In August 1996, the veteran underwent a new VA audiological 
evaluation, which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
50
50
31
LEFT
10
15
40
60
31

Speech recognition scores were 100 percent for both ears.

Following the August 1996 VA audiological evaluation, the RO 
requested an opinion as to whether the 10 decibel pure tone 
audiometry shift at 6000 Hertz from the time of veteran's 
entry to the time of his separation from service constituted 
aggravation of hearing loss beyond normal progression.  The 
examiner responded that the veteran had noise induced 
sensorineural hearing loss, questionably progressive.  Also, 
the examiner indicated that the decibel shift at 6000 Hertz 
from the reported figure at separation, and the most recent 
VA examination finding, did constitute progression, but the 
examiner was not sure what the RO meant by "normal 
progression;" i.e. the examiner could not determine whether 
this represented further noise induced loss versus 
"presbycusis."  However, the examiner expressed no opinion 
as to whether it was as likely as not that the veteran's 
current hearing loss disability was incurred in or aggravated 
while on active duty.  Accordingly, the Board finds that this 
opinion is inadequate, and concludes that clarification is 
necessary.

As an additional matter, the Board notes that the record, 
including the June 2000 Supplemental Statement of the Case, 
reflects that the RO denied the veteran's claim of service 
connection for bilateral hearing loss as not well grounded.  
However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hearing 
loss.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for a new 
examination to determine the nature and 
etiology of his bilateral hearing loss.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should express an opinion as to whether 
it is as likely as not that the veteran's 
current hearing loss disability was 
incurred in or aggravated by his period 
of active duty.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed regarding 
the veteran's claim of entitlement to 
service connection for bilateral hearing 
loss.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the record.  If the benefit 
requested on appeal is not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


